Citation Nr: 1014375	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected tendinosis of the infraspinatus 
tendon of the left shoulder.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected postoperative tendinosis of the 
infraspinatus tendon of the right shoulder.

3.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to March 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board observes that in September 
2009 and December 2009, the Veteran asserted that she is 
unable to obtain a job due to her bilateral shoulder 
disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board 
concludes that the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to her 
service-connected bilateral shoulder disabilities.  The 
Veteran contends that her bilateral shoulder disability 
prevents her from engaging in work that she has trained to do 
while she was in the military and that her disabilities have 
made it extremely difficult for her to attend college to find 
a position with less labor.  In addition, the March 2009 VA 
examination revealed that the Veteran's right shoulder 
severely limited most activities of daily living and the left 
shoulder had a moderate effect on most activities of daily 
living.  As such, the issue is properly before the Board.


In October 2009, the Veteran notified the Board of treatment 
records that are not associated with the record.  She 
asserted that she received treatment for her bilateral 
shoulders between August 2008 and September 2009 from the 
University Hospital in Columbia, Missouri and from the VA 
Medical Center (VAMC) in Columbia, Missouri.  She filled out 
and signed a VA Form for Authorization and Consent to Release 
Information for the private treatment records with University 
Hospital in Columbia, Missouri.  Thus, the Board finds that a 
remand is necessary in order to obtain these records.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
outstanding VA treatment records 
related to the bilateral shoulder 
disabilities from the Columbia, 
Missouri VAMC from August 2008 to the 
present. 

2.	The RO should attempt to obtain the 
Veteran's private treatment records 
from University Hospital in Columbia, 
Missouri between August 2008 and 
September 2009.  If the RO is unable to 
use the September 2009 Authorization 
and Consent to Release Information 
Form, the RO must inform the Veteran of 
this matter and elicit from her the 
appropriate consent so that VA may 
obtain the private treatment records.  
If VA is unsuccessful in obtaining the 
medical records identified by the 
Veteran, it must inform her and her 
representative of this, request her to 
provide copies of the outstanding 
medical records and allow her the 
opportunity to obtain these records.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to an initial 
increased rating for bilateral shoulder 
disorders and entitlement to a TDIU, 
based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the Veteran and her 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


